Citation Nr: 1734163	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for progressive supranuclear palsy (PSP).

4.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and PTSD.


REPRESENTATION

Appellant represented by:	Thomas K. Hagen, Attorney
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967, and April 1979 to May 1997 in the United States Army.  He died in January 2016, and the appellant is his surviving spouse.  In April 2016, the appellant was substituted as the claimant for purposes of all claims that were pending at the date of the Veteran's death.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2015, the Veteran withdrew his request for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO denied the Veteran's claim of service connection for stress-related anxiety and depression.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the October 1997 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.  

3.  The Veteran did not have a diagnosis of Parkinson's disease.

4.  Resolving reasonable doubt in the appellant's favor, the Veteran's PSP was causally related to herbicide exposure during his military service.  

5.  Resolving reasonable doubt in the appellant's favor, the Veteran's depressive disorder and anxiety disorder were causally related to his PSP.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied the Veteran's claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for PSP have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).

5.  The criteria for service connection for depressive disorder and anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

In an October 1997 decision, the RO denied the Veteran's claim of service connection for stress-related anxiety and depression.  The RO found that the Veteran's psychiatric symptoms during service were acute and that he did not have a chronic disability.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

The evidence received after the October 1997 rating decision includes VA treatment records, which indicate that the Veteran was treated for depressive disorder and anxiety disorder.  See December 2014 VA treatment record.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  This new evidence indicates the Veteran had a chronic psychiatric disorder prior to his death.  Therefore, it addresses the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits. 

II.  Claims for Service Connection

The Board initially notes that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  A review of the record does not indicate that the Veteran, the appellant, or their representatives have specifically raised any procedural issues with respect to these provisions, even when construing their contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the claimant, though at the same time giving the claimant's pleadings a liberal construction).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (e), to include Parkinson's disease if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



A.  Parkinson's Disease

Implicit in his claim, was the Veteran's belief that he had a diagnosis of Parkinson's disease.  A review of the record, however, indicates that he had a diagnosis of PSP and not Parkinson's disease.  See April 2014 VA examination.  PSP is a form of atypical Parkinsonism and presents Parkinson-like symptoms; however, it is distinct from Parkinson's disease.  See Dr. P.T.'s April 2014 correspondence.  Because the Veteran did not have a diagnosis of Parkinson's disease, the claim must be denied.

Given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for Parkinson's disease must be denied.


B.  Progressive Supranuclear Palsy (PSP)

The appellant asserts that the Veteran's PSP was related to Agent Orange exposure during his service in the Republic of Vietnam.  The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era and it is presumed that he was exposed to herbicide agents.  

Although PSP is not a disease listed among the diseases that are presumed to be associated with herbicide exposure, this does not preclude the appellant from establishing entitlement to service connection with proof of actual direct causation.  Combee, 34 F.3d at 1043.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PSP was causally related to his exposure to herbicide agents during his military service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although there is evidence against the claim, two physicians have provided positive opinions in favor of the claim.  

Significantly, Dr. P.T., his private treating physician, opined that PSP can arise from Agent Orange, noting that such toxins can produce a neurodegenerative syndrome.  He further opined that there is a correlation between PSP and Agent Orange exposure and that the Veteran's PSP was more likely than not related to herbicide exposure.  Dr. M.H., a VA physician who treated the Veteran, also opined that the Veteran's exposure to Agent Orange very likely contributed to his diagnosis of PSP.  

The Board therefore concludes that, with the benefit of the doubt resolved in the appellant's favor, a grant of service connection for PSP is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


C.  Psychiatric Disorder

The Veteran's VA treatment records indicate that he was treated for depressive disorder and anxiety disorder "in the context of" or secondary to his PSP.  See December 2014 VA treatment records.  As the Board has granted the claim of service connection for PSP and the evidence indicates that the Veteran's psychiatric symptoms were related to his PSP, service connection is warranted on a secondary basis.  See 38 C.F.R. § 3.310.


ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder is reopened.

Service connection for Parkinson's disease is denied.

Service connection for PSP is granted.

Service connection for anxiety disorder and depressive disorder is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


